Citation Nr: 0021749	
Decision Date: 08/16/00    Archive Date: 08/23/00

DOCKET NO.  94-18 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for an esophageal 
disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1960 to July 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of February 1994.  A hearing was held at the RO in March 1996 
before the undersigned.  The Board denied the veteran's 
appeal in November 1996, and he subsequently filed an appeal 
with the U.S. Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999).  In a decision dated in January 1998, the 
Court found, inter alia, that the claim for entitlement to 
service connection for an acquired psychiatric disorder was 
well-grounded, and reversed the Board's decision on that 
issue.  That issue, as well as the inextricably intertwined 
issue of entitlement to service connection for esophageal 
disorder, was remanded to the Board for further adjudication.  
The Board remanded the case to the RO for additional 
development in July 1998 and again in May 1999.  For reasons 
to be discussed, the case must once again be remanded to the 
RO for additional development.


FINDING OF FACT

The veteran has a current diagnosis of globus hystericus, due 
to inservice events.   


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
esophageal disorder, diagnosed as globus hystericus, is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim for service connection to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  With regard to the first element, current 
disability, the VA examination in August 1999 contained a 
diagnosis of globus hystericus, satisfying that element.  

Concerning the second element, inservice incurrence, that 
examination contained a history provided by the veteran of a 
Thor missile explosion on a launch paid approximately 100 
yards from the veteran during Operation DOMINIC, which had 
thrown him to the ground, after which his choking sensation 
had begun.  He had been treated by the Chief Corpsman, but he 
had avoided specific medical care because he did not want to 
have a medical discharge adversely affect his employability 
after discharge.  This history regarding his inservice 
symptoms satisfies the second element of a well-grounded 
claim.  In this regard, for purpose of determining whether 
the claim is well-grounded, the veteran's statements 
regarding the onset are presumed credible, and evidence is 
not weighed.  King v. Brown, 5 Vet.App. 19, 21 (1993).  

With respect to the third element, a nexus to service, in 
general, where the determinative issue involves medical 
etiology, such as to establish a nexus between inservice 
symptoms and current disability, or medical diagnosis, such 
as for a current disability, only medical evidence is 
considered "competent."  Cohen v. Brown, 10 Vet. App. 128, 
137 (1997); Grottveit v. Brown, 5 Vet.App. 91 (1993).  In 
addition, the third Epps and Caluza elements (nexus evidence) 
can also be satisfied under 38 C.F.R. § 3.303(b) (1999) by 
evidence showing postservice continuity of symptomatology, 
and medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  Symptoms, not treatment, are the essence of any 
evidence of continuity of symptomatology, and the veteran is 
competent to provide evidence of symptoms.  Savage, 10 Vet. 
App. at 496.  However, medical evidence is required to 
provide a medical nexus between his current condition and the 
putative continuous symptomatology.  Voerth v. West, 13 
Vet.App. 117 (1999).  Thus, for a well-grounded claim, there 
must be competent medical evidence to provide a relationship 
between his current disability and either an in-service 
injury or his continuous symptomatology.  Id.  

On the VA examination, the veteran stated that he had the 
choking symptoms at discharge, and that he continued to be 
treated for his choking during the succeeding years after 
discharge.  The examiner diagnosed globus hystericus, and 
opined that the veteran's "presence during Operation DOMINIC 
and particularly the stress during the explosion of the Thor 
missile, caused his psychiatric and medical disorder.  His 
symptoms began at the time of the explosion and were 
consistent with the stated diagnosis."  This examination 
report provides the required link 
between the current symptoms and service, as well as claimed 
post-service symptomatology, for the purpose of well 
grounding the claim.  As a result, the claim is well-
grounded.  In this regard, the evidentiary threshold for 
establishing a well-grounded claim is low, requiring only 
that the claim be "plausible" or "capable of 
substantiation."  Hensley v. West, No. 99-7029 (Fed. Cir. 
May 12, 2000).  Determinations of weight and credibility of 
evidence are made after the claim is found to be well 
grounded.  Robinette v. Brown, 8 Vet.App. 69 (1995).  


ORDER

The claim of entitlement to service connection for an 
esophageal disorder, diagnosed as globus hystericus, is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to service connection for an 
esophageal disorder, diagnosed as globus hystericus, is well 
grounded, VA has a duty to assist the appellant in developing 
facts pertinent to that claim, as well as for the claim for 
service connection for a psychiatric disorder, previously 
found to be well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  The duty to assist requires that VA obtain 
an opinion as to the etiology of the veteran's disabilities 
at issue, one which takes should take into account the 
records of his prior medical history before a decision 
concerning his appeal can be made.  See Pond v. West, 12 Vet. 
App. 341, 346 (1999).  Further, a recent decision of the U.S. 
Court of Appeals for the Federal Circuit held that once a 
claimant has submitted a well-grounded claim for a current 
disability on any theory, the duty to assist attaches to all 
possible in-service causes of the disability, which, as noted 
by the Court in this case, includes secondary service 
connection.  Schroeder v. West, No. 99-7103 (Fed. Cir. May 
18, 2000).   

The case was remanded in May 1999, for development including 
a VA psychiatric examination of the veteran, after review of 
the claims file by the examiner.  The veteran was provided an 
examination, which resulted in an opinion that the veteran's 
"presence during Operation Dominic and particularly the 
stress during the explosion of the Thor missile, caused his 
psychiatric and medical disorder.  His symptoms began at the 
time of the explosion and are consistent with the stated 
diagnosis."  However, although the examiner noted that he 
had reviewed the claims file, he did not comment upon the 
discrepancies between the history reported at this time, and 
other evidence of record.  For instance, on the occasion of 
the Thor missile explosion, the history reported on the 
examination was that the Thor missile had exploded on the 
launch pad approximately 100 yards from the veteran; that he 
claimed that he was the closest person to the explosion; that 
he had been thrown to the ground; and that his choking 
sensation had begun at this time.  

However, information received from the Defense Nuclear Agency 
(DNA) pertaining to Operation DOMINIC reveals that while 
there was an incident in which one of the Thor rockets being 
launched at Johnston Island with a nuclear payload had 
exploded on the launch pad, spreading alpha contamination 
around the launch complex, the veteran's ship, the U.S.S. 
Henry County, was no closer than six miles from any of the 
eight detonations in which it was involved.  Additionally, on 
the examination, the veteran stated that his "choking" 
symptoms began at the time of the Thor missile detonation, 
whereas elsewhere in the evidence, the veteran indicated that 
these symptoms began a number of years later.  The examiner 
did not explicitly draw a connection, however, between these 
"choking" symptoms and the generalized anxiety disorder 
also diagnosed on that examination.  Moreover, the Board is 
not bound to accept medical opinions based on inaccurate 
history.  See Swann v. Brown, 5 Vet.App. 231, 233 (1993).  
However, the examiner may have had unstated reasons for 
accepting the veteran's current statements as more probative 
than the earlier statements, and a diagnosis based on an 
inaccurate history is incomplete, but not necessarily 
erroneous.  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Klekar v. West, 12 Vet. App. 
503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Nevertheless, the Board is prohibited from making 
conclusions based on its own medical judgment.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  As a consequence, the RO 
must obtain a supplemental opinion from the August 1999 
examiner, which takes into account the records from the 
service department, and the Defense Nuclear Agency, as well 
as the other evidence of the veteran's prior medical history, 
including the outstanding service and VA treatment records, 
to clarify the nature, extent and etiology of any psychiatric 
impairment.

In addition, as to the globus hystericus, according to the 
examination, this disorder was affected by the generalized 
anxiety disorder.  Accordingly, the veteran should be 
afforded both psychiatric and physical examinations to 
determine the etiology, onset, and relationship, if any, to 
service of this disorder.  

Further, since the service medical records do not show any 
relevant complaints or findings, and treatment records after 
service are unavailable prior to 1980, any available evidence 
which may corroborate or verify the veteran's activities 
while on active duty would be valuable.  Consequently, the RO 
should attempt to obtain the veteran's active duty personnel 
records.  In this regard, the veteran, whose DD Form 214 
indicates that he was a boiler tender at the time of his 
discharge, has stated that he ran the evaporators in the 
boiler room during Operation DOMINIC; that he was one of 
about three individuals who came up onto the deck after 
testing and took radiation readings; that he was one of about 
four individuals who went to the launchpad after the Thor 
missile detonation to wash down the launchpad; and that he 
was responsible for firefighting equipment.  This unusually 
broad scope of duties for a sailor aboard a ship with a 
complement of 266 should be verified.  

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following:

1.  The RO should obtain the veteran's 
service personnel records from the 
appropriate records depository.  

2.  Thereafter, the RO should request 
that the psychologist who prepared the 
August 1999 VA examination report review 
the claims folder, to include service 
department records, records from Defense 
Nuclear Agency, and post-service medical 
records and hearing testimony, and 
provide a further opinion regarding the 
etiology of the veteran's psychiatric 
disability and globus hystericus, 
specifically, whether it is at least as 
likely as not that a diagnosed 
psychiatric disorder and/or globus 
hystericus was incurred in service, or as 
a result of his presence during Operation 
Dominic in 1962.  A complete rationale 
for any opinion expressed should 
explicitly be set forth in a report, 
including the evidence relied upon for 
the opinion.  The examiner should also 
explain the reasons for accepting or 
rejecting conflicting relevant evidence, 
including history provided by the 
veteran.  The veteran need not be re-
examined unless an examination is deemed 
necessary.

3.  If the psychiatrist who prepared the 
August 1999 VA psychiatric examination is 
not available, or is unable to provide 
the requested opinion, the veteran should 
be scheduled to undergo a VA psychiatric 
examination.  The examination report 
should include a medical opinion as to 
whether it is at least as likely as not 
that the veteran has a psychiatric 
disability that was incurred in service, 
or as a result of his presence during 
Operation Dominic in 1962.  The claims 
file, to include a complete copy of this 
REMAND, must be provided to and be 
reviewed by the examiner.  The examiner 
must set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, reference to specific 
evidence in the record.  The examiner 
should also explain the reasons for 
accepting or rejecting conflicting 
relevant evidence, including history 
provided by the veteran.  

4.  The veteran should be scheduled for a 
physical examination to determine whether 
he has a physical esophageal disorder, 
including globus hystericus, which  was 
incurred in service, or as a result of 
his presence during Operation Dominic in 
1962, or is secondary to a diagnosed 
psychiatric disorder.  Any indicated 
studies should be conducted, and, as in 
the above psychiatric examination, the 
claims file, to include a complete copy 
of this REMAND, must be provided to and 
be reviewed by the examiner.  The 
examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, reference to specific 
evidence in the record.  The examiner 
should also explain the reasons for 
accepting or rejecting conflicting 
relevant evidence, including history 
provided by the veteran.  

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and all 
test reports, special studies or adequate 
responses to the specific opinions 
requested, the report(s) must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999); see also Stegall v. West, 11 Vet. 
App. 268 (1998). 

6.  Thereafter, the RO should readjudicate 
the veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional information 
obtained as a result of this remand, 
including the VA examinations.  If the 
decision with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and with a 
reasonable period of time within which to 
respond thereto.  

The claims folder should then be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed.  He has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this REMAND 
are to obtain additional information and to comply with all 
due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals


 

